Daneorth., J.
No question is raised by tbe exceptions but that in relation to damages. The jury were instructed that the damages w'ould be the difference between the actual value of the farm conveyed and the price paid for it.
This is not the measure adopted by the later and better authorities. The true rule, as now settled, is the difference between tbe value of the farm as represented, and the actual value as it was when conveyed. In other words, how much more would the farm have been worth if the several representations made by the defendant, which were proved to be at once false, fraudulent, and material, bad been true. Sedgwick on Dam. (5th ed.) 333, 655, and 658. Stiles v. White, 11 Met. 356.
To such sum may be added as damages a sum equivalent to interest from the time when the conveyance was made. Moulton v, Senter, 39 Maine, 287. Brannin v. Johnson, 19 Maine, 362.

Exceptions sustained.

Appleton, C. J.; Cutting, Kent, Walton, and Tapley, JJ., concurred.